Exhibit 16.1 19 West 44th Street, 12th Floor New York, NY 10036-6101 Phone 212-381-4700 Fax 212-381-4811 Web www.uhy-us.com December 26, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Tanke Biosciences Corporation (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8­K of Tanke Biosciences Corporation dated December 26, 2013. We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, UHY LLP An Independent Member of Urbach Hacker Young International
